Case 7:19-cv-05636-KMK-LMS Document 20 Filed 08/03/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IRENE SHIPMAN,
Plaintiff,

- against — 19 CV 05636 (KMK)(LMS)

ANDREW SAUL, ORDER
COMMISSIONER OF SOCIAL SECURITY,

Defendant.

 

 

THE HONORABLE LISA MARGARET SMITH, U.S.M.J.!

On November 6, 2019, Defendant filed a letter seeking permission to move to dismiss the
Complaint in this case as untimely. ECF No. 17. In response, on November 19, 2019, Plaintiff
informed the Court that it had requested an extension of time from the Social Security
Administration Appeals Council to file this action and was awaiting the Council's decision. ECF
No. 18. Plaintiff contended that a motion to dismiss the complaint "should await the Appeals
Council's response." Id. Accordingly, this Court denied Defendant’s request without prejudice
to renewal following a decision by the Appeals Council. ECF No. 19. A formal request to stay
this proceeding pending a decision by the Appeals Council was never filed, and a stay was never
issued. Despite the lack of a stay, neither party has made a filing since the Court's December 26,
2019, order. Asa result, Plaintiff is directed to file a letter updating the Court on the status of

this case by no later than 5:00 p.m. on Tuesday, August 18, 2020.

 

' The Honorable Kenneth M. Karas referred this matter to the undersigned on November 6, 2019,
and communicated separately that the reference would include the subsequently filed letter

motion. ECF No. 16.

 
Case 7:19-cv-05636-KMK-LMS Document 20 Filed 08/03/20 Page 2 of 2

Dated: August 3, 2020
White Plains, New York

 

 

Lisa Margaret Smith! 7
United States Magis dge
Southern District of NewYork
